Case 1:20-cv-01083-JPW-PT Document6 Filed 07/20/20 Page 1 of 9

CIVEL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

William J. Andrews

 

Full Name of Plaintiff inmate Number
. : Civil No.
Vv. g (to be filled in by the Clerk’s Office)
Dr.Ellen Mace Leibson (XX) Demand for Jury Trial

 

 

 

 

Name of Defendant 1 : ( No Jury Trial Demand

 

Schuylkill Medical Center

 

Name of Defendant 2

Warden Scott Finley at Schuylkill,

 

 

D
ame oDD 6PD wanda 3 3 SCHANTON
JUL 2.0 2028
Name of Defendant 4

 

 

 

Name of Defendant §

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

L NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
[_] Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

[ Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
Th

Case 1:20-cv-01083-JPW-PT Document 6 Filed 07/20/20 Page 2 of 9

ADDRESSES AND INFORMATION

A, PLAINTIFF
William J. Andrews

 

Name (Last, First, MD
51085-066

 

Inmate Number
Satellite Camp Fairton

 

Place of Confinement
PQ BOX 420
Address
Fairton,NJ 08320

 

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:

  

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

Dr.Ellen mace Leibson, FCI Schuylkill of PA
Name (Last, First)
Medical doctor for FCI Schuylkill

Current Job Title
Interstate 81 & 901 West

Current Work Address
Minersville, PA 17954

City, County, State, Zip Code

 

 

Page 2 of 6
Case 1:20-cv-01083-JPW-PT Document 6 Filed 07/20/20

Defendant 2:

Schuylkill Medical Center-Susan McNally
Name (Last, First)

not clear but Susan McNally MA050876,PA-C
Current Job Title

Page 3 of 9

 

700 East Norwegian Street

Current Work Address

Pottsville, PA 1/901, phone# 570-621-4656
City, County, State, Zip Code

Defendant 3:
Warden Scott Finley at FCI Schuylkill

 

Name (Last, First)
Warden: For FCI Schuylkill

Current Job Title
Interstate 81 & 901 West

 

Current Work Address
Minersville, PA 17954

 

City, County, State, Zip Code

Defendant 4:

 

Name (Last, First)

 

Current Job Title

 

Current Work Address

 

City, County, State, Zip Code

Defendant 5:

 

Name (Last, First)

 

Current Job Title

 

Current Work Address

 

City, County, State, Zip Code

Page 3 of 6
Case 1:20-cv-01083-JPW-PT Document 6 Filed 07/20/20 Page 4 of 9

TEL. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.
Where-FCI Schuylkill Camp, When~ July 8,2018.
In July 8,2018,1 fell due to my Spine. On July 9,2018, I was given a Wheelchair by
Dr.Ellen Mace Leibson. On July 16,2018,1 fell: out“from Wheelchair and was told to get
up off the ground. Later Dr.Leibson sent me to Schuylkill Medical Center by Ambulance
and was given an X-rays and later sent back to Schuylkill Camp and the wheelchair was
taken from me and was ORDER to the SHU(Special Housing umit). And also was given an

incident report for faking a fall from Dr.Leibson,which was later Expunged by the
Warden at FCI Loretto. oo .
B, On what date did the events giving rise to your claim(s) occur?

On August 10,2018, I was interview at the University of Pittsburgh Medical Center
and determine that I need major surgery on my Spine and disc which was previously
X-ray 3 hours before the surgery exist.As stated by University Doctor statements,
In Jnauary,2018,Mr.Andrews began to require a cane due to RLE weakness.Mr.Andrews had
been to the prison clinic multiple times and states that they did not take his complaint
seriously.Andrews was placed on :Prednisone(See attach Continuation statements

c, What are the facts underlying your claim(s)? (For example: What happened to

you? Who did what?)

As a result I almost died and became handicapp because no did anything nor did they
listen to my constqnt pain and suffering. The doctor Ellen Mace Leibson, the
BOP staff and Warden at FCI Schuylikill and the Schuylkill Medical Center were the
one that resulted me in suffereing while they do nothing at all.

As to the underlying facts please refer to attach statement that happened at
FCI Loretto for claim of Injury-continuation.

Page 4 of 6
Case 1:20-cv-01083-JPW-PT Document6 Filed 07/20/20 Page 5 of9
CONTINUATION

_ Answer to Part III,Section B continue

taper and antiinflammatories at one point and also states he was provided with a
wheelchair. Andrews weakness progressed however, and Andrews states that over the

past month he was unable to ambulate at all. Andrews states he has spent the last

21 days in solitary, confined to his bed. patient states he cant grab things with his
hands anymore and feels completely off balance when he walks, his legs give out on

him constantly and have been getting worse over the past month. oO

Doctor diagnose and resulted in a severe cervical spinal stenpsis and cervical myelopathy.

Answer to Part III,Section C continue

Statement of Facts occur.

after he fell down several times while showering. Mr. Andrews fell down several times
while showering due to no handicap handrails being available in the shower. After two
different falls in the shower, along with other falls in the compound, he was sent to
the FPC's doctor, Ellen Mace-Leibson. Mr. Andrews was given a wheel chair to use on
July 9th, 2018. On July 16, 2018, while in the rec yard, Mr. Andrews fell out of his
wheel chair and could not get up. Mr. Andrews was then experiencing chest pains and
he was then removed by medical personal and soon taken to Schylkill Medical Center,
Fast Norwegian St emergency department, by ambulance. Mr. Andrews received an EKG
and during the interview he described how he couldn't feel anything below his waist.
He was given x-rays. He received no MRI at that time. The report, Pat ID:M289040,
Acct#40016549, indicated that Mr. Andrews had degenerative joint disease (DJD), See
Exhibit A. The diagnosis was stating that it was a painful problem. Item #3 clearly
states, "...include pain that usually gets worst ..." Item #4. o£ the report, States
"Tt is important to take medication as prescribed to help control pain." And item #6,
states "A list of procedures and test performed while you were in the ED has been
given to you upon discharge from the ED. However, Mr. Andrews never received the pain
medications that the Emergency Department recommended.

It is believed that the Emergency Department at Schuykill Medical Center was only
authorized to limited procedures associated for chest pains, and were then limited to
x-rays to what had been described as "not feeling anything below my waist." The pain
that was hurting Mr. Andrews with thought to be from what x-rays showed. The x-rays
clearly showed degenerative joint disease. Around four days later, for some unknown
reason Dr. Ellen Mace-Leibson made an assumption that Mr. Andrews was not in pain but
was faking the whole time about his injuries. This clearly led to Mr. Andrews to
umnecessary and wanton infliction of pain, as he was in fact and it was documented
that, he had at the very least a painful degenerative joint disease. The medical
staff made no consideration of any other injuries that may have occured due to the
falls in the shower or the fall in the rec yard that led to chest pains. Yet
Mr. Andrews tried to tell her that he was in pain. With no reasoning the wheel chair
was removed from him increasing the unnecessary and wanton infliction of pain.

Mr. Andrews was unjustly written up a Code 402 violation, Malingering, Feigning
Tliness, then he was placed into the Special Housing Unit. Around a week later he was
found guilty by the UDC on August lst, 2018 of a Code 402 violation.

While Mr. Andrews was in the Special Housing Unit, (SHU), Mr. Andrews suffered
immense pain and was told again that he was ‘faking it'. Unfortunatly Mr. Andrews
was unable to walk at all while in the SHU. He had a cellie that will verify all
this. Mr. Andrews suffered embassament in front of the other cellie because he was
unable to control his bladder or bowels, forcing him to sit in his own excrement.
This whole shu episode fed a worsening depression, causing more emotional pain and
suffering. Inmate Raymond Collozo, Reg# 23571-055 will verify the condition of Mr.
Andrews during the time he was in the special housing unit. This has left Mr. Andrews
emotionally drained and depressed. During this entire time Mr. Andrews was aenied any
explanations on how the Dr. concluded that Mr. Andrews was 'faking' while the medical
report from Schuylkill Mea Center Emergency Department clearly revealed chronic
ailments that are extremely painful. This is a clear case of deliberate indifference
to serious medical needs on the part of Dr. Mace-Leibson and perhaps others.
Case 1:20-cv-01083-JPW-PT Document 6 Filed 07/20/20 Page 6 of 9

fy, LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if

needed. The followings are violation for the above actions.

. Legal Malpractice /Malpractice

. Breach of Duty by Prison official and Staff

- Medical Malpractice by Medical Center

. Acts or Omissions by Prison Official and Staff

. False Imprisonment from Prison Camp to Special Housing unit(SHU)

. Unprofessional Conduct by Prison Official and Staff and Medical Center at
FCI Schuylkill

. Negligent and serious medical needs on the part of the FCI Schuylkill Staff and
medical doctor and Medical center

~ DOE WN

Vv. INJURY
Describe with specificity what injury, harm, or damages you suffered because of the events described

above.

As result of medical center,and FCI Schuylkill prison official and staff, I had
to have a Surgery done on my Spinal and a dise on my neck and also a ROD put on
to keep it stable.

VIL RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

I am seeking a Jury trial for punitive damges and monetary relief amount of
money for the pain and suffering in the hand of all the defendants.

Page 5 of 6
Case 1:20-cv-01083-JPW-PT Document 6 Filed 07/20/20 Page 7 of 9

Vii «SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose,

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

   

 

Signature of -Plainti®”

7/13/2020
Date

 

Page 6 of 6
-Ccv-91083-JPW-PT Document6 Filed 07/20/20 Page 8 of 9

JO Chek 6: 4083-39

arbod Moony. Ping melt, LE Lar pert & 406-00
through itu PRA Cow SJaFr wthAeard &B Lo0.00
From oy Coup 2 pra this Fileug Fee. « Poe ¢

     
   
  
  

e

PT Document 6 Filed 07/20/20 Page 9.01 9

tower stg ten sore

 

 

ER. 7 USA

 

    
 

: : — pe | ST FOREVER [-USA.
“| FOREVER /Usa® FOREVER / rey

| erom: d/eZiam .  Aaerhe WS. 510850 6
| “5.50
SAT elite CAnp Fasrofon, FC

| , ox 420
ceven fO ® ——
RANTON mo oy, wy OS 20
20 2020 Ff wh J -

   

U.S. orchercf Chavet, made o€ kf

RZ VW. Up bur for JWWa
po Bex (es
Send tow , PA 1850}

 

 

 

 

  

VISIT US AT USPS.COM

ORDER FREE SUPPLIES ONLINE

 

Ipiments. Misuse
3 All rights reserved.

   
    
    
   
 

9 Priority Mail® shi

U.S. Postal Service; February 2014

ly for use in sendin

is not for resale. EPI41, ©

‘ostal Service® and ts provided sole!

nt of federal law. This packaging

Property of the us. P

This packaging is the
may be a violatio

 

Scarier geonriny

SEER an atone:

SES iam a or

SE ncoctios
NICS AOS MSO

  

i cinema aepeerante

  

stately

Rea

winner sacrament

g

  

a arenes ain

Shino na econ

Sinise

BS

  

 
